United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-3405
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Gerald E. Lewis,                         *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                   _____________

                                 Submitted: May 23, 1997
                                     Filed: June 9, 1997
                                  _____________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              _____________

PER CURIAM.

      Gerald E. Lewis appeals from the order of the District Court1 denying Lewis's
28 U.S.C. § 2255 petition. He argues that the District Court erred in holding that his
ineffective assistance of counsel claim affords him no basis for relief.

       After an evidentiary hearing, the District Court found this claim procedurally
barred. Nevertheless, the Court considered the merits of the claim and concluded that


      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
the alleged conflict of interest was not an actual conflict and that Lewis had not shown
any prejudice to his case.

       We agree with the conclusions of the District Court. The court found that Lewis
was aware of the alleged conflict of interest prior to his trial, yet never raised the issue
until he filed the present § 2255 petition, and thus has waived the claim. Lewis having
made no showing of cause or prejudice to excuse the waiver, the claim is procedurally
barred. The District Court found the claim meritless in any event.

      None of the District Court's findings of fact is clearly erroneous, and no error of
law appears. Accordingly, the order of the District Court is

       Affirmed. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-